Citation Nr: 0705266	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-25 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
right knee injury, postoperative status, effective prior to 
January 28, 2004 and from May 1, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1962 to 
November 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to an evaluation in excess of 30 
percent for right knee injury, postoperative.  The veteran 
testified in a Board videoconference hearing before the 
undersigned Acting Veterans Law Judge in December 2006.  A 
transcript of the hearing proceedings is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

The veteran submitted a statement in December 2006 that he 
had undergone an MRI of his right knee in June 2006 and 
received a diagnosis of tearing of the anterior cruciate 
ligament.  This medical record is not reflected in the claims 
file.  As VA is on notice that relevant information exists 
concerning the veteran's right knee, this record should be 
obtained.

The veteran indicated that due to his June 2006 diagnosis, he 
now experienced buckling of the right knee, which caused him 
to fall and lose his balance.  The veteran also testified in 
the December 2006 Board hearing that his right knee was worse 
since the last VA examination in April 2006 in that he 
experienced a lot of discomfort and increased weakness.  In 
this regard, when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Therefore, another examination should be 
scheduled to determine whether the present level of his right 
knee disability has increased since the April 2006 VA 
examination.  38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to determine where 
his June 2006 MRI was performed and ask 
him if he has received any other recent 
treatment for his right knee.  Then obtain 
the records.  The Board notes that the 
veteran testified in the Board hearing 
that he received all of his treatment for 
his knee at the VA Medical Center in El 
Paso, Texas.  If the RO has any difficulty 
getting a response from the veteran, the 
records should be searched for at this 
medical facility.

2.  After completion of #1, the veteran is 
to be afforded a VA orthopedic examination 
to determine the current nature and 
severity of his service-connected right 
knee disability.  Specifically, the 
examiner should comment on whether there 
is any ankylosis of the right knee or 
limitation of motion due to arthritis, 
including during flare-ups. The degree of 
functional impairment should be indicated.  

All tests indicated should be accomplished 
at this time, and all findings are to be 
set forth on the examination report in a 
clear, concise, and legible manner.  The 
veteran's claims folder is to be made 
available to the examiner, for his or her 
review and referral.  The examiner is to 
indicate on the examination report that 
review of the veteran's claims folder was 
accomplished prior to the examination.

3.  Following completion of the above 
actions, the RO should again review the 
veteran's claims file and determine 
whether an evaluation in excess of 30 
percent for service-connected right knee 
disability can now be granted.  If the 
RO's decision remains in any manner 
adverse to the veteran, he should be 
notified of that decision, and furnished 
with a supplemental statement of the case.  
The veteran should then be afforded the 
appropriate period of time within which to 
respond.  The case should then be returned 
to the Board for further consideration, as 
warranted. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



